DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/12/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al., (hereinafter Hamada), U.S. Patent Application Publication 2017/0098997.
Regarding Claim 1, Hamada teaches, an inductor array component (Fig. 7) comprising: 
a substantially flat plate-shaped main body (magnetic composite body 30) including a magnetic layer (31-34) having resin (“resin” [0111]) and metal magnetic powder (“FeSi-based alloy such as FeSiCr, an FeCo-based alloy, an Fe-based alloy such as NiFe, or an amorphous alloy of these alloys” [0111]) contained in the resin; 
a first inductor wiring (21, 22) and a second inductor (21, 22) wiring disposed on a same plane in the main body and adjacent to each other (“spiral wires having plural spirals in one same plane may configure plural inductors” [0221]); 
a plurality of first vertical wirings (11, 12) extending from sides of a first end and a second end of the first inductor wiring and sides of a first end and a second end of the second inductor wiring, respectively, in a first direction (up direction) of a normal direction with respect to the plane so as to penetrate through inside of the main body and being exposed on a side (30a) of a first main surface of the main body; and 
a plurality of second vertical wirings (13, 14) extending from the sides of the first end and the second end of the first inductor wiring and the sides of the first end and the second end of the second inductor wiring, respectively, in a second direction (down direction) of the normal direction with respect to the plane so as to penetrate through the inside of the main body and being exposed on a side (30b) of a second main surface of the main body.  (Hamada: Figs. 1, 5, 7, 9 and 11, para. [0111], [0121], [0186], [0221]).

Regarding Claim 2, Hamada further teaches, wherein 
a pair (12, 14) (11, 13) of one of the plurality of the first vertical wirings and one of the plurality of the second vertical wirings extending from a same position of the first inductor wiring or the second inductor wiring has a common axis extending in center axes thereof.  (Hamada: Fig. 7, para. [0186]).
Regarding Claim 4, Hamada further teaches, further comprising: a non-magnetic insulating layer (40) covering at least a part of the first inductor wiring and the second inductor wiring.  (Hamada: Figs. 5 and 7, para. [0159], [0186]).
Regarding Claim 5, Hamada further teaches, wherein 
the insulating layer (40) contains at least one of epoxy-based resin (“an epoxy-based resin” [0159]), phenol-based resin, polyimide-based resin, acryl-based resin, and vinyl ether-based resin.  (Hamada: Figs. 5 and 7, para. [0159], [0186]).
Regarding Claim 6, Hamada further teaches, wherein 
at least one of the plurality of first vertical wirings and the plurality of second vertical wirings includes a via conductor (27) and a columnar wiring (11-14), the via conductor extending in the normal direction from the first end or the second end of the first inductor wiring or the second inductor wiring and penetrating through inside of the insulating layer, and the columnar wiring extending in the normal direction from the via conductor and penetrating through inside of the magnetic layer.  (Hamada: Fig. 7, para. [0159], [0186]).
Regarding Claim 8, Hamada further teaches, wherein 
a minimum distance of the metal magnetic powder toward the plurality of the first vertical wirings and the second vertical wirings is equal to or less than about 200 nm (the teaching “an FeSi-based alloy such as FeSiCr, an FeCo-based alloy, an Fe-based alloy such as NiFe, or an amorphous alloy of these alloys, having an average particle diameter that is equal to or smaller than 5 μm” [0111] produces the claimed minimum distance since “smaller than 5 μm” produces the claimed distance “equal to or less than about 200 nm” according to current specification [0152] “It is preferable that an average grain diameter of the metal magnetic powder 101 be equal to or more than about 1/30 and equal to or less than about 1/3 (i.e., from about 1/30 to about 1/3) of a maximum distance between the first inductor wiring 21C and the second inductor wiring 22C).  (Hamada: Fig. 7, para. [0111], [0143]).
Regarding Claim 9, Hamada further teaches, wherein 
a minimum distance of the metal magnetic powder toward the first inductor wiring and the second inductor wiring is equal to or less than about 200 nm (the teaching “an FeSi-based alloy such as FeSiCr, an FeCo-based alloy, an Fe-based alloy such as NiFe, or an amorphous alloy of these alloys, having an average particle diameter that is equal to or smaller than 5 μm” [0111] produces the claimed minimum distance since “smaller than 5 μm” produces the claimed distance “equal to or less than about 200 nm” according to current specification [0152] “It is preferable that an average grain diameter of the metal magnetic powder 101 be equal to or more than about 1/30 and equal to or less than about 1/3 (i.e., from about 1/30 to about 1/3) of a maximum distance between the first inductor wiring 21C and the second inductor wiring 22C).  (Hamada: Fig. 7, para. [0111], [0143]).
Regarding Claim 11, Hamada further teaches, further comprising: 
a coating film (85) provided on a surface of the magnetic layer.  (Hamada: Fig. 9, para. [0201]).
Regarding Claim 12, Hamada further teaches, further comprising: 
an inductor wiring (21, 22) laminated in the normal direction of the first inductor wiring or the second inductor wiring.  (Hamada: Fig. 7, para. [0159], [0186]).
Regarding Claim 13, Hamada further teaches, further comprising: 
an interlayer via conductor (27) that connects the inductor wiring and the first inductor wiring or the second inductor wiring in the normal direction, 
wherein a center axis of the interlayer via conductor (27) is shifted from a center axis of each of the first vertical wirings and the second vertical wirings (11-14) when viewed from the normal direction.  (Hamada: Fig. 7, para. [0159], [0186], [0187]).
Regarding Claim 14, Hamada further teaches, wherein 
an average grain diameter of the metal magnetic powder is from about 1/30 to about 1/3 of inscribed circles of inner magnetic paths of the first inductor wiring and the second inductor wiring when viewed from the normal direction (the teaching “an FeSi-based alloy such as FeSiCr, an FeCo-based alloy, an Fe-based alloy such as NiFe, or an amorphous alloy of these alloys, having an average particle diameter that is equal to or smaller than 5 μm” [0111] discloses “about 1/30 to about 1/3 of inscribed circles” since “smaller than 5 μm” comprises the claimed average grain diameter “equal to or less than about 200 nm” according to current specification [0152] “It is preferable that an average grain diameter of the metal magnetic powder 101 be equal to or more than about 1/30 and equal to or less than about 1/3 (i.e., from about 1/30 to about 1/3) of a maximum distance between the first inductor wiring 21C and the second inductor wiring 22C).  (Hamada: Fig. 7, para. [0111], [0143]).
Regarding Claim 15, Hamada further teaches, wherein 
an average grain diameter of the metal magnetic powder is from about 1/30 to about 1/3 of a maximum distance between the first inductor wiring and the second inductor wiring (the teaching “an FeSi-based alloy such as FeSiCr, an FeCo-based alloy, an Fe-based alloy such as NiFe, or an amorphous alloy of these alloys, having an average particle diameter that is equal to or smaller than 5 μm” [0111] discloses “about 1/30 to about 1/3 of inscribed circles” since “smaller than 5 μm” comprises the claimed average grain diameter “equal to or less than about 200 nm” according to current specification [0152] “It is preferable that an average grain diameter of the metal magnetic powder 101 be equal to or more than about 1/30 and equal to or less than about 1/3 (i.e., from about 1/30 to about 1/3) of a maximum distance between the first inductor wiring 21C and the second inductor wiring 22C).  (Hamada: Fig. 7, para. [0111], [0143]).
Regarding Claim 16, Hamada further teaches, wherein 
an average grain diameter (“an average particle diameter that is equal to or smaller than 5 μm” [0111]) of the metal magnetic powder is from about 1/10 to about 2/3 of a thickness of the magnetic layer ((H1), “10 μm and equal to or smaller than 50 μm [0120]).  (Hamada: Fig. 7, para. [0111], [0120], [0143]).
Regarding Claim 18, Hamada further teaches, wherein 
the magnetic layer contains non-magnetic powder made of an insulating material (“resin” [0111]).  (Hamada: Fig. 7, para. [0111]).
Regarding Claim 19, Hamada further teaches, an inductor array component (2) built-in substrate comprising: 
the inductor array component according to Claim 1 (1B); 
a substrate (80) in which the inductor array component is embedded, and 
a substrate wiring (81-84) including a pattern portion (pattern portion of 81-84) extending in a direction along a main surface (80a, 80b) of the substrate and a substrate via portion (not labeled, via portion of 81-84) extending in a thickness direction of the substrate, 
wherein the substrate wiring is connected to the inductor array component in the substrate via portion.  (Hamada: Figs. 7, 9 and 11, para. [0200]-[0202]).
Regarding Claim 20, Hamada further teaches, wherein 
the pattern portion (pattern portion of 81-84) of the substrate wiring is disposed in parallel with a plane on which the inductor wirings are disposed.  (Hamada: Figs. 7, 9 and 11, para. [0200]-[0202]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, as applied to claim 1, in view of Yoshioka et al., (hereinafter Yoshioka), U.S. Patent Application Publication 2018/0075965.
Regarding Claim 3, Hamada teaches vertical wiring comprising similar cross-sectional areas.  (Hamada: Figs. 1, 5, 7, 9 and 11, para. [0111], [0121], [0186], [0221]).
Hamada does not explicitly teach, wherein 
a pair of one of the plurality of the first vertical wirings and one of the plurality of the second vertical wirings extending from a same position of the first inductor wiring or the second inductor wiring has cross-sectional areas different from each other.
However, Yoshioka teaches (Fig.  5B), wherein 
a pair (31A, 32, 33, Fig. 5B) of one of the plurality of the first vertical wirings and one of the plurality of the second vertical wirings extending from a different position of the first inductor wiring or the second inductor wiring has cross-sectional areas different from each other (31A, 32, 33, Fig. 5B).  (Yoshioka: Figs. 5A and 5B, para. [0181], [0182]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cross-sectional areas of a pair of vertical wirings of Hamada to include the different cross-sectional areas of the pair of vertical wirings of Yoshioka, the motivation being so that “Z1 of the first vertical wiring 51A exposed from the coating film 50 is at a position displaced with respect to a contact surface” [0181].  (Yoshioka: Figs. 5A and 5B, para. [0181]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, as applied to claim 6, in view of Kudo et al., (hereinafter Kudo), U.S. Patent Application Publication 2017/0200554.
Regarding Claim 7, Hamada teaches vertical wiring including via conductors.  (Hamada: Figs. 1, 5, 7, 9 and 11, para. [0111], [0121], [0186], [0221]).
Hamada does not explicitly teach, wherein 
in a pair of one of the plurality of the first vertical wirings and one of the plurality of the second vertical wirings extending from a same position of the first inductor wiring or the second inductor wiring, one of the pair includes the via conductor and the columnar wiring and the other of the pair does not include the via conductor.
However, Kudo teaches (Fig.  5B), wherein 
in a pair (11, 12) of one of the plurality of the first vertical wirings and one of the plurality of the second vertical wirings extending from a different position of the first inductor wiring or the second inductor wiring, one of the pair (11) includes the via conductor (25) and the columnar wiring and the other of the pair (12) does not include the via conductor.  (Kudo: Fig. 3, para. [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pair of vertical wirings of Hamada to include the one including a via conductor and one not including a via conductor of Kudo, the motivation being to connect the inductor wiring located further from the external terminal [0081].  (Kudo: Fig. 3, para. [0081]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, as applied to claim 1, in view of Daiji et al., (hereinafter Daiji), Japanese Patent JP2009099572A.
Regarding Claim 10, Hamada is silent on an arithmetic average roughness Ra of the main surface.  (Hamada: Figs. 1, 5, 7, 9 and 11, para. [0111], [0121], [0186], [0221]).
Hamada does not explicitly teach, wherein 
the magnetic layer includes a main surface having irregularities and being parallel to the plane, and 
an arithmetic average roughness Ra of the irregularities of the main surface of the magnetic layer is equal to or less than about 1/10 of a thickness of the magnetic layer.
However, Daiji teaches (Fig. 1), wherein 
the magnetic layer (11) includes a main surface having irregularities (35) and being parallel to the plane, and 
an arithmetic average roughness Ra (“Ra of the main portion 11 is, for example, 1.45 um” [0052]) of the irregularities of the main surface of the magnetic layer is equal to or less than about 1/10 of a thickness of the magnetic layer (“a ceramic green sheet
having a thickness of 40 μm” [0039]).  (Daiji: Figs. 1-3, para. [0032], [0052], [0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the main surface having irregularities of Hamada to include the arithmetic average roughness of Daiji, the motivation being that “the conductive paste is prevented from wetting up at the boundary portion with the main portion 11 having a rough surface roughness (the surface has low wettability), and the external electrode 31 is formed with high dimensional accuracy” [0053].  (Daiji: Figs. 1-3, para. [0053]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 17, the combination of Hamada in view of Daiji further teaches, wherein the magnetic layer (Daiji: 11) further contains ferrite powder (“ferrite” [0038]), the motivation being that “the pores 35 are formed in the laminate 10 and the resin 36 is filled” [0032].  (Daiji: Figs. 1-3, para. [0032], [0038], [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/10/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837